Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed on 26 December 2019 has been considered and entered. Accordingly, claims 1-38 are pending in this application. Claims 21-38 are new; claims 1-10 and 12-20 are currently amended; claim 11 is original.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. More specifically, the limitations in claims 1-11 reciting a “means for” are interpreted under 35 USC §112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-19, 21-28, 31-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0218840 A1), hereinafter Smith, in view of Goldring (US 5,553,279).

As to claim 1, Smith discloses a system comprising:
means for defining a journal table of a database ([0043], the first column family 310(0) may correspond to a database of distinct users, and a second column family 310( 1) may correspond to data associated with various users specified in the rows of the first column family 310(0). As Node_0 131(0) receives WRITE requests that specify the first column family with Abstract for Cassandra database running in the "cloud." The data store includes a journaling mechanism that stores journals [means for journal tables of the database in the cloud] i.e., inconsistent snapshots of the data store on each node at various intervals.), the journal table comprising a snapshot and a log table ([0048]; Once new combined SSTable 540 has been created, the old SSTables 540 may be deleted by application 520. In the aggregate [log tables), all SSTables 540 stored in the cluster reflect the data in the eventually-consistent data store at a previous point in time. Thus, each SStable 540 provides an inconsistent snapshot of the key-value pairs associated with a column family for a particular node at a given point in time with Abstract for Cassandra, these snapshots are sorted string tables journal tables with snapshots] that may be copied to a back-up storage location. A cluster of processing nodes may retrieve and resolve the inconsistent snapshots to generate a point-in-time snapshot of the data store corresponding to a lagging consistency point.), the snapshot comprising an up-to-date representation of data in the journal table at a point in time ([0049]; [0063], a lagging consistency point [snapshot representing data at the time in the database] based on the inconsistent SSTables 540 stored in the various nodes of cluster with [0063]; for Due to the fact that the SSTables 540 produced by cluster 400 are immutable, once cluster 600 has created a point-in-time snapshot up to a certain point, the point-in-time snapshot may be updated by iterating through steps 810-820 and combining any additional SSTables 540 generated by cluster 400 since a previous point-in-time corresponding to the snapshot.);
means for assigning a timestamp to the snapshot, the timestamp indicating the point in time ([0049]; [0055], Cluster 600 generates a point-in-time snapshot of data store based on a plurality of inconsistent snapshots with [0055] for example, a first row 311(0) includes a key 312(0) ("Bob"), a first column 313(0) ("name": "Bobby12"), a timestamp 313-1(0) ("1325135486") corresponding to the entry in the first column 313(0), a second column 314(0) ("pass": "BBCali24"), and a timestamp 314-1(0) ("1325135486") corresponding to the entry in the second column.).
Smith does not specifically disclose a means for receiving a request to execute a transaction on the journal table to modify the data in the journal table, the transaction comprising one or more of an insert, a delete, an update, and a merge; and
means for inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction.
However, Goldring discloses a means for receiving a request to execute a transaction on the journal table to modify the data in the journal table, the transaction comprising one or more of an insert, a delete, an update, and a merge (Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table and thus part of a claimed ‘journal table’, which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”.); and
means for inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction (Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 1-14, 31-35, and 56-61; Col. 7, Lines 29-37; Col. 9, Lines 30-50; Col. 10, Lines 11-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table (CCD table), i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”. The CCD table is updated from the activity log used to synchronize snapshots, thus written to in lieu of executing on the snapshot.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith with the teachings of Goldring by modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Smith, as previously modified with Goldring discloses wherein he means for defining the journal table comprises:
means for assigning primary keys to rows in the snapshot of the journal table (Smith, [0033] A column family is a container mapping row keys to a sorted list of key/value pairs i.e., "columns" As shown in FIG. 3, node 300 includes one or more column families 310 defined when a Cassandra database is implemented. As key-value pairs are added to the data store (assigning keys to rows], a row 311 will be added to the column family 310. Each row includes exactly one key 312 and one or more columns); and
means for assigning corresponding primary keys to corresponding rows in the log table of the journal table, such that corresponding rows in the snapshot and the log table comprise an identical unique primary key (Smith, [0032]; [0035], Key 312 is a universally unique identifier (UUID) that associates that key 312 to the values stored for each column. For example, the UUID may be a 128-bit value that is generated whenever a new row 311 is added to the data store [each added row having a unique key value] In other embodiments, the key 312 may be a string identifier and [0035] for data store is persistent, meaning that once a value for a particular key 312 is added to data store, the value will never be deleted from the data store. In such instances, in order to update a value associated with a particular key 312, a new row may be added to data store using the same key 312. Each column may also include a timestamp that indicates a particular time at which the corresponding column data (e.g., 313,314,315) was added to data store, also paragraph 54 for luster 600 generates a point-in-time snapshot of data store based on a plurality of inconsistent snapshots i.e., SSTables 540 generated by the various nodes of the distributed data store. More specifically, the master node 631 retrieves each of the SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700 that includes one or more rows 311 storing key-value pairs from that column family).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Smith, as previously modified with Goldring, discloses a means for inserting the new row into the log table comprises:
means for populating a timestamp column in the new row in the log table to indicate a point in time when the request to execute the transaction was ordered or received (Goldring, Figs. 3 and 6; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which indicates via a timestamp when a request to execute a transaction occurred.);
means for populating a primary key column in the new row in the log table to indicate a primary key for a corresponding row in the snapshot, such that the new row is associated with the corresponding row (Goldring, Figs. 3 and 6; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which includes a column indicating the unique update number for the transaction, i.e. a primary key.); and
means for populating a comment column in the new row in the log table to indicate whether the transaction is an insert, a delete, an update, or a merge (Goldring, Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith, as previously modified with Goldring, by modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Smith, as previously modified with Goldring, discloses means for refreshing the snapshot of the journal table (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56, Snapshots are refreshed and update the Consistent_Change_Data table, i.e. a log table), the means for refreshing the snapshot of the journal table comprising:
means for updating the snapshot based on the new row in the log table by inserting, updating, or deleting data in the snapshot (Goldring, Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 7, Lines 38-56; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete” which is based on the refresh of the snapshot. ); and
means for assigning a new timestamp to the snapshot, the new timestamp indicating when the snapshot was refreshed (Goldring, Fig. 7; Col. 7, Lines 57-67, i.e. regarding data stored with regards to the snapshots in Pruning_Control table).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Smith, as previously modified with Goldring, by modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Smith, as previously modified with Goldring, discloses wherein the means for refreshing the snapshot of the journal table is configured to refresh the snapshot in response to one or more of:
receiving a request to refresh the snapshot (Goldring, Fig. 12; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle.);
detecting a threshold number of rows being added to the log table since a most recent refresh of the snapshot; and
(Goldring, Fig. 12; Col. 9, Lines 18-29; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle time.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Smith, as previously modified with Goldring, by refreshing the snapshot in response to requests as part of a timed refresh cycle like in Goldring. The motivation for doing so would have been to refresh snapshots to reflect all changes to the original user data table since the creation of the initial snapshot or the time of the last refresh operation in a frequency desired by the user (Goldring, Col. 2, Lines 15-18; Col. 12, Lines 9-14).

As to claim 6, the claim is rejected for the same reasons as claim 4 above. In addition, Smith, as previously modified with Goldring, discloses wherein the means for refreshing the snapshot of the journal table further comprises:
means for determining, based on the log table, all changes requested to be made to the journal table since a last refresh of the snapshot (Goldring, Fig. 12; Col. 2, Lines 15-18; Col. 9, Lines 18-29; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle time to made to update a user table based on all changes made since the last refresh.); and
means for generating a new snapshot comprising all the changes requested to be made to the journal table since the last refresh of the snapshot (Goldring, Fig. 12; Col. 2, Lines 15-18; Col. 9, Lines 18-29; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle time to made to update a user table based on all changes made since the last refresh.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Smith, as previously modified with Goldring, by refreshing the snapshot in response to requests as part of a timed refresh cycle like in Goldring. The motivation for doing so would have been to refresh snapshots to reflect all changes to the original user data table since the creation of the initial snapshot or the time of the last refresh operation in a frequency desired by the user (Goldring, Col. 2, Lines 15-18; Col. 12, Lines 9-14).

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Smith, as previously modified with Goldring, discloses means for storing the snapshot in a first immutable storage device (Smith, [0047]; [0063], A bloom filter will sometimes return a false positive that a key is included in the table, but will never return a negative response when the key is included in the table. SSTables 540 are immutable, meaning that once the SSTables 540 are written to storage device 128, those SSTables 540 are never modified, but rather, additional SSTables 540 are written to storage device with [0063] for Due to the fact that the SSTables 540 produced by cluster 400 are immutable, once cluster 600 has created a point-in-time snapshot up to a certain point, the point-in-time snapshot may be updated by iterating through steps 810-820 and combining any additional SSTables); and
means for storing the log table in a second immutable storage device (Smith, Fig. 5, #128; [0047], having multiple immutable storage devices [figure shows 3 immutable storage devices) and [0047] for application 520 is configured to periodically flush column families 310 to non-volatile storage 128 in order to permanently store key value pairs in the data store. Once key-value pairs in column families 310 have been flushed to storage 128, the requests may be removed from the commit log).

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Smith, as previously modified with Goldring, discloses means for receiving a query directed to the database (Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node.);
means for identifying that the journal table needs to be processed to respond to the query (Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node.);
means for generating a query task in response to identifying that the journal table needs to be processed to respond to the query, the query task comprising instructions to read the snapshot and the log table to respond to the query (Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node.); and
(Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node, e.g. of a cluster.).

As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Smith as previously modified with Goldring, discloses wherein the means for inserting the new row into the log table comprises means for adding an entry to an insert column in the log table (Smith, Fig. 5, [0043] The row 311 includes a key 312 along with values corresponding to one or more columns (e.g., 313,314, 315, etc.). As shown in FIG. 5, Node_O 131(0) includes two column families 310(0) and 310(1). For example, the first column family 310(0) may correspond to a database of distinct users, and a second column family 310(1) may correspond to data associated with various users specified in the rows of the first column family 310(0). As Node_0 131(0) receives WRITE requests that specify the first column family with paragraph 42 for As a request is received by a node, the request is added to a commit log 530, stored in storage device 128. The commit log 530 [modifying the log table means] acts like a buffer that allows requests to be processed asynchronously from when the requests arrive at the node. The commit log 530 is stored in storage device), the insert column comprising a listing of modified table values (Smith, [0043] for application 520 stores the WRITE requests to the commit log 530. Application 520 also processes requests from the commit log 530 as the processing capacity of CPU 121 allows. When a WRITE request is retrieved from commit log 530, application 520 adds a row [inserting a new row) 311 to the column family 310 specified by the WRITE request).

As to claim 12, Smith discloses a method comprising:
defining a journal table of a database([0043], the first column family 310(0) may correspond to a database of distinct users, and a second column family 310( 1) may correspond to data associated with various users specified in the rows of the first column family 310(0). As Node_0 131(0) receives WRITE requests that specify the first column family with Abstract for Cassandra database running in the "cloud." The data store includes a journaling mechanism that stores journals [means for journal tables of the database in the cloud] i.e., inconsistent snapshots of the data store on each node at various intervals.), the journal table comprising a snapshot and a log table ([0048]; Once new combined SSTable 540 has been created, the old SSTables 540 may be deleted by application 520. In the aggregate [log tables), all SSTables 540 stored in the cluster reflect the data in the eventually-consistent data store at a previous point in time. Thus, each SStable 540 provides an inconsistent snapshot of the key-value pairs associated with a column family for a particular node at a given point in time with Abstract for Cassandra, these snapshots are sorted string tables journal tables with snapshots] that may be copied to a back-up storage location. A cluster of processing nodes may retrieve and resolve the inconsistent snapshots to generate a point-in-time snapshot of the data store corresponding to a lagging consistency point.), the snapshot comprising an up-to-date representation of data in the journal table at a point in time ([0049]; [0063], a lagging consistency point [snapshot representing data at the time in the database] based on the inconsistent SSTables 540 stored in the various nodes of cluster with [0063]; for Due to the fact that the SSTables 540 produced by cluster 400 are immutable, once cluster 600 has created a point-in-time snapshot up to a certain point, the point-in-time snapshot may be updated by iterating through steps 810-820 and combining any additional SSTables 540 generated by cluster 400 since a previous point-in-time corresponding to the snapshot.);
assigning a timestamp to the snapshot, the timestamp indicating the point in time ([0049]; [0055], Cluster 600 generates a point-in-time snapshot of data store based on a plurality of inconsistent snapshots with [0055] for example, a first row 311(0) includes a key 312(0) ("Bob"), a first column 313(0) ("name": "Bobby12"), a timestamp 313-1(0) ("1325135486") corresponding to the entry in the first column 313(0), a second column 314(0) ("pass": "BBCali24"), and a timestamp 314-1(0) ("1325135486") corresponding to the entry in the second column.).
Smith does not specifically disclose receiving a request to execute a transaction on the journal table to modify the data in the journal table, the transaction comprising one or more of an insert, a delete, an update, and a merge; and
inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction.
However, Goldring discloses receiving a request to execute a transaction on the journal table to modify the data in the journal table, the transaction comprising one or more of an insert, a delete, an update, and a merge (Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table and thus part of a claimed ‘journal table’, which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”.); and 
inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction (Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 1-14, 31-35, and 56-61; Col. 7, Lines 29-37; Col. 9, Lines 30-50; Col. 10, Lines 11-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table (CCD table), i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”. The CCD table is updated from the activity log used to synchronize snapshots, thus written to in lieu of executing on the snapshot.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith with the teachings of Goldring by modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).


As to claim 16, Smith discloses one or more non-transitory computer readable storage media containing instructions executable by at least one processor for causing the at least one processor to perform operations comprising ([0067]):
defining a journal table of a database([0043], the first column family 310(0) may correspond to a database of distinct users, and a second column family 310( 1) may correspond to data associated with various users specified in the rows of the first column family 310(0). As Node_0 131(0) receives WRITE requests that specify the first column family with Abstract for Cassandra database running in the "cloud." The data store includes a journaling mechanism that stores journals [means for journal tables of the database in the cloud] i.e., inconsistent snapshots of the data store on each node at various intervals.), the journal table comprising a snapshot and a log table ([0048]; Once new combined SSTable 540 has been created, the old SSTables 540 may be deleted by application 520. In the aggregate [log tables), all SSTables 540 stored in the cluster reflect the data in the eventually-consistent data store at a previous point in time. Thus, each SStable 540 provides an inconsistent snapshot of the key-value pairs associated with a column family for a particular node at a given point in time with Abstract for Cassandra, these snapshots are sorted string tables journal tables with snapshots] that may be copied to a back-up storage location. A cluster of processing nodes may retrieve and resolve the inconsistent snapshots to generate a point-in-time snapshot of the data store corresponding to a lagging consistency point.), the snapshot comprising an up-to-date representation of data in the journal table at a point in time ([0049]; [0063], a lagging consistency point [snapshot representing data at the time in the database] based on the inconsistent SSTables 540 stored in the various nodes of cluster with [0063]; for Due to the fact that the SSTables 540 produced by cluster 400 are immutable, once cluster 600 has created a point-in-time snapshot up to a certain point, the point-in-time snapshot may be updated by iterating through steps 810-820 and combining any additional SSTables 540 generated by cluster 400 since a previous point-in-time corresponding to the snapshot.);
assigning a timestamp to the snapshot, the timestamp indicating the point in time ([0049]; [0055], Cluster 600 generates a point-in-time snapshot of data store based on a plurality of inconsistent snapshots with [0055] for example, a first row 311(0) includes a key 312(0) ("Bob"), a first column 313(0) ("name": "Bobby12"), a timestamp 313-1(0) ("1325135486") corresponding to the entry in the first column 313(0), a second column 314(0) ("pass": "BBCali24"), and a timestamp 314-1(0) ("1325135486") corresponding to the entry in the second column.).
Smith does not specifically disclose receiving a request to execute a transaction on the journal table to modify the data in the journal table, the transaction comprising one or more of an insert, a delete, an update, and a merge; and
inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction.
However, Goldring discloses receiving a request to execute a transaction on the journal table to modify the data in the journal table, the transaction comprising one or more of an insert, a delete, an update, and a merge (Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table and thus part of a claimed ‘journal table’, which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”.); and
inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction (Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 1-14, 31-35, and 56-61; Col. 7, Lines 29-37; Col. 9, Lines 30-50; Col. 10, Lines 11-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table (CCD table), i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”. The CCD table is updated from the activity log used to synchronize snapshots, thus written to in lieu of executing on the snapshot.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith with the teachings of Goldring by modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).


As to claim 21, Smith discloses a system comprising:
at least one processor ([0026]); and
one or more non-transitory computer readable storage media containing instructions executable by the at least one processor for causing the at least one processor to perform operations comprising ([0067]):
defining a journal table of a database([0043], the first column family 310(0) may correspond to a database of distinct users, and a second column family 310( 1) may correspond to data associated with various users specified in the rows of the first column family 310(0). As Node_0 131(0) receives WRITE requests that specify the first column family with Abstract for Cassandra database running in the "cloud." The data store includes a journaling mechanism that stores journals [means for journal tables of the database in the cloud] i.e., inconsistent snapshots of the data store on each node at various intervals.), the journal table comprising a snapshot and a log table ([0048]; Once new combined SSTable 540 has been created, the old SSTables 540 may be deleted by application 520. In the aggregate [log tables), all SSTables 540 stored in the cluster reflect the data in the eventually-consistent data store at a previous point in time. Thus, each SStable 540 provides an inconsistent snapshot of the key-value pairs associated with a column family for a particular node at a given point in time with Abstract for Cassandra, these snapshots are sorted string tables journal tables with snapshots] that may be copied to a back-up storage location. A cluster of processing nodes may retrieve and resolve the inconsistent snapshots to generate a point-in-time snapshot of the data store corresponding to a lagging consistency point.), the snapshot comprising an up-to-([0049]; [0063], a lagging consistency point [snapshot representing data at the time in the database] based on the inconsistent SSTables 540 stored in the various nodes of cluster with [0063]; for Due to the fact that the SSTables 540 produced by cluster 400 are immutable, once cluster 600 has created a point-in-time snapshot up to a certain point, the point-in-time snapshot may be updated by iterating through steps 810-820 and combining any additional SSTables 540 generated by cluster 400 since a previous point-in-time corresponding to the snapshot.);
assigning a timestamp to the snapshot, the timestamp indicating the point in time ([0049]; [0055], Cluster 600 generates a point-in-time snapshot of data store based on a plurality of inconsistent snapshots with [0055] for example, a first row 311(0) includes a key 312(0) ("Bob"), a first column 313(0) ("name": "Bobby12"), a timestamp 313-1(0) ("1325135486") corresponding to the entry in the first column 313(0), a second column 314(0) ("pass": "BBCali24"), and a timestamp 314-1(0) ("1325135486") corresponding to the entry in the second column.).
Smith does not specifically disclose receiving a request to execute a transaction on the journal table to modify the data in the journal table, the transaction comprising one or more of an insert, a delete, an update, and a merge; and
inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction.
(Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table and thus part of a claimed ‘journal table’, which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”.); and
inserting a new row into the log table in lieu of executing the transaction on the snapshot of the journal table, the new row comprising an indication of a change requested to be made to the journal table based on the transaction (Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 1-14, 31-35, and 56-61; Col. 7, Lines 29-37; Col. 9, Lines 30-50; Col. 10, Lines 11-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table (CCD table), i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”. The CCD table is updated from the activity log used to synchronize snapshots, thus written to in lieu of executing on the snapshot.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith with the teachings of Goldring by modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).

As to claims 13 and 22, the claims are rejected for the same reasons as claim 12, and 21 above. In addition, Smith, as previously modified with Goldring discloses wherein defining the journal table comprises:
assigning primary keys to rows in the snapshot of the journal table (Smith, [0033] A column family is a container mapping row keys to a sorted list of key/value pairs i.e., "columns" As shown in FIG. 3, node 300 includes one or more column families 310 defined when a Cassandra database is implemented. As key-value pairs are added to the data store (assigning keys to rows], a row 311 will be added to the column family 310. Each row includes exactly one key 312 and one or more columns); and
assigning corresponding primary keys to corresponding rows in the log table of the journal table, such that corresponding rows in the snapshot and the log table comprise an identical unique primary key (Smith, [0032]; [0035], Key 312 is a universally unique identifier (UUID) that associates that key 312 to the values stored for each column. For example, the UUID may be a 128-bit value that is generated whenever a new row 311 is added to the data store [each added row having a unique key value] In other embodiments, the key 312 may be a string identifier and [0035] for data store is persistent, meaning that once a value for a particular key 312 is added to data store, the value will never be deleted from the data store. In such instances, in order to update a value associated with a particular key 312, a new row may be added to data store using the same key 312. Each column may also include a timestamp that indicates a particular time at which the corresponding column data (e.g., 313,314,315) was added to data store, also paragraph 54 for luster 600 generates a point-in-time snapshot of data store based on a plurality of inconsistent snapshots i.e., SSTables 540 generated by the various nodes of the distributed data store. More specifically, the master node 631 retrieves each of the SSTables 540 associated with a particular column family 310 and combines the SSTables 540 into a single aggregate table 700 that includes one or more rows 311 storing key-value pairs from that column family).

As to claims 14, 17, and 23, the claims are rejected for the same reasons as claims 12, 16, and 21 above. In addition, Smith, as previously modified with Goldring, discloses wherein inserting the new row into the log table comprises:
populating a timestamp column in the new row in the log table to indicate a point in time when the request to execute the transaction was ordered or received (Goldring, Figs. 3 and 6; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which indicates via a timestamp when a request to execute a transaction occurred.);
populating a primary key column in the new row in the log table to indicate a primary key for a corresponding row in the snapshot such that the new row is associated with the corresponding row (Goldring, Figs. 3 and 6; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which includes a column indicating the unique update number for the transaction, i.e. a primary key.); and
populating a comment column in the new row in the log table to indicate whether the transaction is an insert, a delete, an update, or a merge (Goldring, Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete”.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith, as previously modified with Goldring, by further modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).

As to claims 15, 18, and 24, the claims are rejected for the same reasons as claims 12, 16, and 21 above. In addition, Smith, as previously modified with Goldring, discloses refreshing the snapshot of the journal table (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56, Snapshots are refreshed and update the Consistent_Change_Data table, i.e. a log table) by:
updating the snapshot based on the new row in the log table by inserting, updating, or deleting data in the snapshot (Goldring, Figs. 3 and 6; Col. 3, Lines 28-47; Col. 5, Lines 31-35 and 56-61; Col. 7, Lines 38-56; Col. 9, Lines 30-50; Col. 10, Lines 12-21; Each transaction is logged and can be represented from the log in a Consistent_Change_Data _table, i.e. a log table which includes a column indicating the operation type, i.e. a comment, such as “insert, update, or delete” which is based on the refresh of the snapshot. ); and
(Goldring, Fig. 7; Col. 7, Lines 57-67, i.e. regarding data stored with regards to the snapshots in Pruning_Control table).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Smith, as previously modified with Goldring, by modifying Smith such that the log table maintains data similar to that of Goldring for each transaction. The motivation for doing so would have been to better enable Goldring to permit reconstruction of the user base table to reflect the condition of the base table at any moment of time (Goldring, Col. 3, Lines 23-28) and to synchronize and refresh snapshots to meet users’ needs (Goldring, Col. 4, Line 64-Col. 5, Line 4; Col. 7, Lines 38-56).

As to claims 19, 35, and 28, the claims are rejected for the same reasons as claims 16, 12 and 21 above. In addition, Smith, as previously modified with Goldring, discloses receiving a query directed to the database (Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node.);
identifying that the journal table needs to be processed to respond to the query (Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node.);
(Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node.); and
assigning the query task to at least one execution node of an execution platform (Smith, Figs. 2-3; [0030]-[0031]; [0040]; [0051], A query to the database can be received to retrieve data of the journal table, e.g. SSTables as discussed in claim 1 above. The data must be served from one of the distributed nodes, which requires assigning the query task to retrieve from a node, e.g. of a cluster.).

As to claims 32 and 25, the claims are rejected for the same reasons as claims 15 and 24 above. In addition, Smith, as previously modified with Goldring, discloses refreshing the snapshot of the journal table in response to one or more of:
receiving a request to refresh the snapshot (Goldring, Fig. 12; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle.);
detecting a threshold number of rows being added to the log table since a most recent refresh of the snapshot; and
(Goldring, Fig. 12; Col. 9, Lines 18-29; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle time.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Smith, as previously modified with Goldring, by refreshing the snapshot in response to requests as part of a timed refresh cycle like in Goldring. The motivation for doing so would have been to refresh snapshots to reflect all changes to the original user data table since the creation of the initial snapshot or the time of the last refresh operation in a frequency desired by the user (Goldring, Col. 2, Lines 15-18; Col. 12, Lines 9-14).

As to claims 33 and 26, the claims are rejected for the same reasons as claims 15 and 24 above. In addition, Smith, as previously modified with Goldring, discloses wherein refreshing the snapshot of the journal table further comprises:
determining, based on the log table, all changes requested to be made to the journal table since a last refresh of the snapshot (Goldring, Fig. 12; Col. 2, Lines 15-18; Col. 9, Lines 18-29; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle time to made to update a user table based on all changes made since the last refresh.); and
generating a new snapshot comprising all the changes requested to be made to the journal table since the last refresh of the snapshot (Goldring, Fig. 12; Col. 2, Lines 15-18; Col. 9, Lines 18-29; Col. 12, Lines 9-13; Col. 13, Lines 39-54; Snapshots are refreshed in accordance with a request in response to a refresh cycle time to made to update a user table based on all changes made since the last refresh.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Smith, as previously modified with Goldring, by refreshing the snapshot in response to requests as part of a timed refresh cycle like in Goldring. The motivation for doing so would have been to refresh snapshots to reflect all changes to the original user data table since the creation of the initial snapshot or the time of the last refresh operation in a frequency desired by the user (Goldring, Col. 2, Lines 15-18; Col. 12, Lines 9-14).

As to claims 27 and 34, the claims are rejected for the same reasons as claims 12 and 21 above. In addition, Smith, as previously modified with Goldring, discloses the operations further comprising:
storing the snapshot in a first immutable storage device (Smith, [0047]; [0063], A bloom filter will sometimes return a false positive that a key is included in the table, but will never return a negative response when the key is included in the table. SSTables 540 are immutable, meaning that once the SSTables 540 are written to storage device 128, those SSTables 540 are never modified, but rather, additional SSTables 540 are written to storage device with [0063] for Due to the fact that the SSTables 540 produced by cluster 400 are immutable, once cluster 600 has created a point-in-time snapshot up to a certain point, the point-in-time snapshot may be updated by iterating through steps 810-820 and combining any additional SSTables); and
(Smith, Fig. 5, #128; [0047], having multiple immutable storage devices [figure shows 3 immutable storage devices) and [0047] for application 520 is configured to periodically flush column families 310 to non-volatile storage 128 in order to permanently store key value pairs in the data store. Once key-value pairs in column families 310 have been flushed to storage 128, the requests may be removed from the commit log).

As to claims 31 and 38, the claims are rejected for the same reasons as claims 12 and 21 above. In addition, Smith as previously modified with Goldring, discloses wherein inserting the new row into the log table comprises adding an entry to an insert column in the log table, the insert column comprising a listing of modified table values (Smith, Fig. 5, [0043] The row 311 includes a key 312 along with values corresponding to one or more columns (e.g., 313,314, 315, etc.). As shown in FIG. 5, Node_O 131(0) includes two column families 310(0) and 310(1). For example, the first column family 310(0) may correspond to a database of distinct users, and a second column family 310(1) may correspond to data associated with various users specified in the rows of the first column family 310(0). As Node_0 131(0) receives WRITE requests that specify the first column family with paragraph 42 for As a request is received by a node, the request is added to a commit log 530, stored in storage device 128. The commit log 530 [modifying the log table means] acts like a buffer that allows requests to be processed asynchronously from when the requests arrive at the node. The commit log 530 is stored in storage device), the insert column comprising a listing of modified table values (Smith, [0043] for application 520 stores the WRITE requests to the commit log 530. Application 520 also processes requests from the commit log 530 as the processing capacity of CPU 121 allows. When a WRITE request is retrieved from commit log 530, application 520 adds a row [inserting a new row) 311 to the column family 310 specified by the WRITE request).

Allowable Subject Matter
Claims 9, 10, 20, 29, 30, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teletia (US 2016/0154866 A1) discloses features of the independent claims and dependent claims as outlined in the non-final rejection for later-filed application 16/727,385 (now US Pat No. 10,846,277 which disclaims the instant application) mailed 03/20/2020.
Sun et al. (US 5,963,959) discloses using primary keys to drive fast refresh of snapshots on a master table.
Quakkelaar (US 2020/0026789 A1) discloses populating a timestamp column in the new row with a timestamp that corresponds to the requested transaction; and populating a transaction-type column in the new row with a type of the requested transaction ([0034]).
Downing et al. (US 6,289,335) discloses assigning a first timestamp to the snapshot; and refreshing the snapshot to reflect the one or more new rows in the log table comprises (Col. 8, Line 51).
Vasudevan et al. (2019/0102418 A1) teaches a system which captures changes for later distribution to data repositories.
Waltz et al.  (US 2019/0372924 A1) discloses a system which stages data changes for later application to a tenant database.
Vig et al. (2020/0012568 A1) discloses a system which allows for point-in-time database restoration by recording change images and snapshots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/James E Richardson/             Primary Examiner, Art Unit 2167